CROCKETT, Justice
(dissenting):
I concur with the dissent of Justice El-lett, adding some comments in support thereof.
Contests concerning the custody of small children present the distressing necessity of making a choice between difficult alternatives, where whichever way the decision is made some hearts must be wrung with disappointment and sorrow.
Under our established rules, both that burdensome duty and the prerogative rests primarily upon the trial judge; and unless it clearly appears that he abused his discretion, we should not upset his judgment, but resolve doubts in favor thereof.1 Further, while the rights of contesting adults should be given appropriate consideration, the paramount one should be the welfare of the child.2
This little .three-year-old girl is in an adoptive home, presumably carefully chosen for that particular placement, where she is wanted and loved. Surely the differences in the prospect of her having a well adjusted and happy life there, as compared to the alternatives, including displacement, reversion to a home with a single parent, and the strong likelihood of a life on welfare, need no more elaboration here.
In order to avoid burdening this case with further exposition on the principles applicable here, I refer to them as set forth in other cases: See In Re Adoption of D_, 122 Utah 525, 252 P.2d 223 and my dissenting opinion in D- P- v. Social Service, etc., 19 Utah 2d 311, 431 P.2d 547 and authorities therein cited.
*1052It is also important to observe that the adoptive parents were not, and are not, parties to this proceeding, and could not be bound by or affected by the judgment in this case anyway.
For these additional reasons I join in affirming the view taken by the Juvenile Court that, irrespective of mistakes that may have been made in the past, the procedures followed have been adequate for appellant’s protection. If we give more than lip service to the fundamental rule that we honor the findings and judgment of the trial court unless there is some persuasive reason to overturn them, I think that the main and controlling considerations with respect to the welfare of Baby Marie demand that the judgment should be affirmed.

. Deveraux v. Brown, 2 Utah 2d 334, 273 P.2d 185, 186; State in Interest of K_B_, 7 Utah 2d 398, 326 P.2d 395.


. Miller v. Miller, 8 Utah 2d 290, 333 P.2d 945.